UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-7395



WADE A. MALONE,

                                              Plaintiff - Appellant,

          versus


FORD, Mr., Nurse at Facility, Richmond City
Jail; INFIRMARY STAFF, Richmond City Jail,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (3:06-cv-00500-RLW)


Submitted:   January 17, 2008             Decided:   January 28, 2008


Before TRAXLER, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Wade A. Malone, Appellant Pro Se.     Thomas D. Lane, TILLER LAW
GROUP, Richmond, Virginia, for Appellee Ford.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Wade A. Malone appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (2000) complaint.    We have reviewed

the record and find no reversible error.      Accordingly, we affirm

for the reasons stated by the district court.    Malone v. Ford, No.

3:06-cv-00500-RLW (E.D. Va. Aug. 24, 2007).    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                            AFFIRMED




                              - 2 -